Judgment, Supreme Court, New York County (Eduardo Padro, J.), rendered September 11, 2003, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of seven years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations regarding the victim’s credibility or the reliability of his identification of defendant (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Saxe, J.P., Nardelli, Sweeny, McGuire and Malone, JJ.